       Case 2:18-cr-00142-JAM Document 84 Filed 03/19/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     DEAN O. YOUNG JR.
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                    )   Case No. 2:18-cr-00142-JAM
11                                                )
                        Plaintiff,                )   STIPULATION AND ORDER
12                                                )   TO CONTINUE STATUS CONFERENCE
     vs.                                          )
13                                                )   Date: March 23, 2021
     DEAN O. YOUNG, JR. et al,                    )   Time: 9:30 a.m.
14                                                )   Judge: Hon. John A. Mendez
                        Defendant.                )
15
16           IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
17   Attorney, through Ross Pearson, Attorney for Plaintiff, and Heather Williams, Federal Defender,
18   through Assistant Federal Defender Jerome Price, Attorney for Defendant Dean O. Young, Jr.,
19   that, as to Defendant Dean Orland Young only, the Status Conference scheduled for March
20   23, 2021 may be continued to April 20, 2021 at 9:30 a.m.
21           The parties specifically stipulate as follows:
22           1.       By previous order, this matter was set for a status on March 23, 2021.
23           2.       By stipulation, Mr. Young now moves to continue the status conference to April
24   20, 2021 at 9:30 a.m.
25           3.       Defense counsel requests additional time to review new discovery materials and
26   consult with Mr. Young regarding its contents. Defense counsel also requires additional time to:
27   engage in plea negotiations, continue the factual investigation and conduct necessary legal
28   research to determine an appropriate resolution in this matter. The government previously

      Stipulation and Order to Continue Status         -1-           U.S. v Young, et al., 2:18-CR-00142-JAM
      Conference
       Case 2:18-cr-00142-JAM Document 84 Filed 03/19/21 Page 2 of 3


 1   extended a plea offer to Mr. Young. Since the last status conference, the parties have discussed

 2   the plea offer and counsel for Mr. Young indicated that he wishes to conduct additional research

 3   into potential mitigating factors to present to the government.
 4           4.       Since the communication with clients at the Sacramento County Jail has been
 5   hampered due to quarantine procedures relating to the COVID-19 outbreak, this proposed
 6   continuance will facilitate counsel’s ability to meet and confer with Mr. Young.
 7           5.       The government does not object to the continuance.
 8           6.       Based upon the foregoing, the parties further stipulate that for the purpose of
 9   computing time under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., the time between March
10   23, 2021 and April 20, 2021 (inclusive) should be deemed excludable pursuant to 18 U.S.C. §
11   3161(h)(7)(B)(iv) (Local Code T4), because it would result from a continuance granted by the
12   Court at the defense’s request based upon a finding that the ends of justice served by granting the
13   continuance outweighs the best interest of the public and Mr. Young in a speedy trial.
14
                                                    Respectfully submitted,
15
                                                    HEATHER E. WILLIAMS
16                                                  Federal Defender
17   Date: March 18, 2021                           /s/ Jerome Price                 _
                                                    JEROME PRICE
18                                                  Assistant Federal Defender
                                                    Attorney for Defendant
19                                                  DEAN O. YOUNG JR.
20
21   Date: March 18, 2021                           PHILLIP A. TALBERT
                                                    Acting United States Attorney
22
                                                    /s/ Ross Pearson
23                                                  ROSS PEARSON
                                                    Assistant U.S. Attorney
24                                                  Attorney for Plaintiff
25
26
27
28

      Stipulation and Order to Continue Status         -2-             U.S. v Young, et al., 2:18-CR-00142-JAM
      Conference
       Case 2:18-cr-00142-JAM Document 84 Filed 03/19/21 Page 3 of 3


 1                                                   ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Date: March 18, 2021                             /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
 8
                                                      UNITED STATES DISTRICT COURT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Continue     -3-             U.S. v Young, et al., 2:18-CR-00142-JAM
      Status Conference
